 STEPHEN ODERWALD, INC.277Stephen Oderwald, Inc. and Shopmen's Local UnionNo. 455, International Association of Bridge,Structural & Ornamental Iron Workers, AFL-CIO. Case 29-CA-12162February 6, 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND CRACRAFTOn 18 February 1987 Administrative Law JudgeJulius Cohn issued the attached decision. The Re-spondent filed exceptions and a supporting brief,along with a motion to reopen the record' and asupporting memorandum. The General Counselfiled a brief in support of the judge's decision andin opposition to the Respondent's motion.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, StephenOderwald, Inc., Long Island City, New York, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Order.I The Respondent's motion, based on its assertion that it will furnishthe Union relevant information, is denied as lacking in merit The issuesraised in the Respondent's motion are more appropriately left for consid-eration at the compliance stage of this proceeding.Beatrice Kornbluh, Esq., for the General Counsel.Lawrence M. Monat, Esq. (Bart, Lew & Monat), of NewYork, New York, for the Respondent.William Colavito, of New York, New York, for theCharging Party.DECISIONSTATEMENT OF THE CASEJULIUS COHN, Administrative Law Judge. This pro-ceeding was heard at Brooklyn, New York, on 12 June1986. On a charge filed 2 December 1985 and served thesame date, by Shopmen's Local Union No. 455, Interna-tional Association of Bridge Structural and OrnamentalIron Workers, AFL-CIO (the Union), the Acting Re-gional Director for Region 29 issued a complaint on 3February 1986, alleging that Stephen Oderwald, Inc.(Respondent) violated Section 8(a)(1) and (5) of the Actby failing and refusing to furnish the Union with certainrequested information concerning Respondent's relation-ship with another shop. It is further alleged that the in-284 NLRB No. 40formation sought is necessary and relevant to the Unionin the performance of its function as the exclusive bar-gaining representative of employees in an appropriateunit. Respondent filed an answer denying the commissionof unfair labor practices.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Re-spondent submitted a brief which has been carefully con-sidered. Upon the entire record in the case, and from myobservation of the witnesses and their demeanor, I makethe followingFINDINGS OF FACTI. JURISDICTIONRespondent, a New York corporation, has a principaloffice and place of business in Long Island City, NewYork, and is engaged in the manufacture and sale of fab-ricated steel, stairs, lintels, and related products. Duringthe past year Respondent has purchased and received atits Long Island City plant, steel and other goods and ma-terials valued in excess of $50,000, of which goodsvalued in excess of $50,000 were delivered to its plant di-rectly from States of the United States other than theState of New York. The complaint alleges, Respondentadmits, and I find that Respondent is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe salient facts are relatively brief and basically un-controverted. The Union has represented Respondent'semployees for approximately 50 years in an appropriateunit.' The most recent and current collective-bargainingagreement between Allied Building Metal Industries,Inc., the Association of which Respondent is a member,and the Union, runs from 1 July 1985 to 30 June 1988.This agreement provides for grievance and arbitrationproceedings. In addition the contract also has a provisionagainst "subletting" (subcontracting) of work usually fab-ricated in its shop except "to firms who shall agree tocomply with the provisions of this agreement or anagreement which has been approved by the InternationalAssociation of Bridge, Structural and Ornamental IronWorkers."1 The unit isAll production and maintenance employees of the Company en-gaged in the fabrication and/or manufacture of all ferrous and non-ferrous metals, iron, steel and other metal products, and also allmaintenance employees steadily engaged in maintaining machineryand equipment and other maintenance work usually performed in thecompany's shop or shops, excluding all office or clerical employees,superintendents, or foremen who do not handle material or workwith tools. 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWilliam Colavito, president of the Union, was the solewitness in this proceeding. He testified that the Unionhad been informed by its shop steward, other employees,and the foreman that Respondent's estimating and draft-ing department (nonunit) had moved out of the LongIsland City shop. Moreover, Ray Oderwald, president ofRespondent, was now only seen rarely at the shop. Theyalso reported that regarding a job involving a largebuilding, only two floors had been fabricated in LongIsland City and the rest was apparently done somewhereelse. Further, he stated employees had noticed that prod-ucts they had finished in the shop and sent out for galva-nizing were returned to the shop together with similaritems that had not been fabricated in Respondent's shop.Moreover, outside erecting crews informed Oderwaldpeople that steel products coming on to Oderwald jobswere not coming from the Long Island City shop. Erec-tors, incidently, were not represented by the Union, butrather by another local of the Iron Workers. Respond-ent's employees fabricate products by laying out raw ma-terial in accordance with drawings, and cutting, fitting,bending, welding, drilling, punching until completion.The shop people had obtained information from othersources concerning a shop location that had a sign on thebuilding advertising for welders and mechanics. One ofthe union officers was dispatched who observed this and,in addition, saw Respondent's president, Ray Oderwald,and Jack Kelly of the drafting department at that plant.This union officer had previously worked for Respond-ent and therefore recognized those officials.The building in question was located at 220 Broadway,Huntington Station, Long Island. Colavito himself visitedthere on 31 October 1985, arriving early in the morningwhile the plant was still closed, and then observed RayOderwald coming in by car. He knows Oderwald andobserved as he parked his car, opened the gates on bothsides of the plant, and then the office itself, and entered.During the next hour, he watched other cars coming inand parking at the building. He also saw and recognizedsome special type railings that had been built at LongIsland City.Colavito then went in to the shop and saw Oderwaldtalking to some people in work clothes, but Oderwaldrecognized him and escorted him out. They talked awhile in the yard. In response to a question from Cola-vito, Ray Oderwald said that he just rented space fromthe man who has the shop and that he, Oderwald, doesthe estimating there not only for Respondent, but alsofor the company located in this shop. He claimed thiswas an iron shop that has been in business for about 6months, and had been opened by a young man from theWest. Oderwald said he did not know where that mangot the money for it, but also said that Respondent gavehim some jobs to do. Oderwald admitted giving him therailings, which had been noticed by Colavito, for paint-ing and also some other work. Oderwald further toldhim that this man uses the Oderwald name and reputa-tion to get jobs, and that he, Ray, does job bidding forthat company.Oderwald asked what the men were worried aboutand said there was nothing to worry about. Colavito re-plied that they are all concerned about their job and ben-efits. He also said that the Union itself was concerned be-cause many parts of the contract are affected by this.Oderwald merely repeated that he should not worry. Atthis point he was called by one of the workers to thetelephone and that was the end of their conversaton.By letter dated 4 November 1985, the Union requestedthat Respondent furnish certain information with respectto its interest, financial or otherwise, in the iron fabricat-ing shop located at 220 Broadway, Huntington Station,Long Island. The Union asserted that it believes thatsuch shop "may be an accretion to your present oper-ations, and thus fall within the coverage of our collec-tive-bargaining agreement" The questions asked allrelate to any interest Respondent, its officers, or stock-holders may have in the ownership, control, or operationof the Huntington shop, or any other relationship or con-nection that may exist between the two companies.At the hearing Respondent admitted receiving theletter of 4 November 1985 and further that it did not fur-nish any of the requested information. Then by letterdated 25 November 1985, counsel for the Union wrote tothe American Arbitration Association asking for arbitra-tion between the Union and Respondent. In this letter,counsel alleged the issue to be "concerning the employ-er's improper subcontracting of unit work, and its failureto apply the parties' contract to one of its plants, in vio-lation of the parties' collective-bargaining agreement."The Association then wrote to both parties requesting se-lection of arbitrators, to which Respondent's counsel ad-hered while noting, however, that it contends the issueset forth by the Union is outside the jurisdiction of itscontractual agreement. In any event, the matter was setdown for hearing before an arbitrator, which was pend-ing at the time of the hearing in this proceeding.B. Discussion and AnalysisThe testimony of Colavito is uncontradicted. Not onlydid he testify in a credible and forthright manner, butRespondent offered no witnesses to controvert his testi-mony. Indeed Respondent relies only on defenses of alegal nature, which shall be discussed.It is well settled that the duty of an employer to bar-gain in good-faith includes the obligation to disclose toits employees' collective-bargaining representative datarelevant and reasonably necessary to its role as bargain-ing agent. The Supreme Court has stated: "There can beno question of the general obligation of an employer toprovide the information that is needed by the bargainingrepresentative for the proper performance of its duties."NLRB v. Acme Industrial Co., 385 U.S. 432, 435 (1967).Of course an employer's disclosure obligation relates notonly to issues that may be raised at the bargaining table,but also to those raised during the administration of thecollective-bargaining contract.2It is necessary to determine whether the Union's re-quest for information pertains to a bargaining issue.Then, according to the Supreme Court, the scope of theemployer's disclosure obligation is measured by a "dis-2 Detroit Edison Go v NLRB, 44() U.S 303 (1979); NLRB v. Acme In-dustrial Go, supra, Westinghouse Electric Corp., 239 NLRB 106 (1978) STEPHEN ODERWALD, INC.279covery type standard" of relevance, which requires onlya "probability that the desired information is relevant,and that it would be of use to the Union in carrying outits statutory duties and responsibilities." NLRB v. AcmeIndustrial Co., supra at 437. In NLRB v. Yawman & ErbeMfg. Co., 187 F.2d 947, 949 (2d Cir. 1951), the Courtstated "any less lenient rule in labor disputes wouldgreatly hamper the bargaining process, for it is virtuallyimpossible to tell in advance whether the requested datawould be relevant except in those infrequent instances inwhich the inquiry is patently outside the bargainingissue."As to relevance it has been held that "wage and relat-ed information pertaining to employees in the bargainingunit is presumptively relevant, for, as such data concernsthe core of the employer-employee relationship, a unionis not required to show the precise relevance of it";3while as to other matters, considered outside the unit, ashowing of relevance must be made. In this connection itis not necessary that the information be shown to be ac-curate or even admissible in court, so long as there issome relationship to a subject of collective bargaining.4In light of the general principles as set forth above, Iturn to a consideration of the requests for information inthis case.An examination of the Union's request shows that theinformation sought relates to any interest, financial orotherwise, that Respondent may have with the Hunting-ton ,Station shop, as well as any interest in which theprincipals, officers, or stockholders of Respondent havein that shop. In addition the Union seeks informationconcerning any other relationship such as subcontractingor any other connection between the two companies.This information is clearly relevant to the possibility thatthe Respondent has "sublet" work, usually fabricated inits shop, to other companies in violation of the contrac-tual provision entitled "Subletting of Work." In additionthe information with respect to the possibility that Re-spondent, its officers, or stockholders may have a finan-cial interest in the Huntington Station shop would havebearing on the bargaining unit provisions of the contract.It would therefore be relevant for the Union to knowwhether the entity in Huntington Station is, for example,an alter ego of Respondent or whether Respondent has alesser financial or ownership interest in that shop. Al-though Respondent has objected on the ground that suchinformation should not be made available to determinean issue of whether the Huntington Station shop is an ac-cretion to Respondent's Long Island City shop, I find,contrary to the view expressed by Respondent, that itwould have relevance with respect to unit provisions ofthe contract In addition it must be noted that Colavitodid see and speak to Oderwald at the Huntington Stationshop, and saw material made at Long Island City on thepremises for the purposes of painting or fmishing. Basedon all the above, I find that the General Counsel has suf-ficiently met the standard of relevance to establish thatthe Union was entitled to the requested information. SeeClinchfield Coal Co., 275 NLRB 1384 (1985). Respondent3 Curtiss Wright Corp. v. NLRB, 347 F 2d 61 (3d Cir. 1965).4 See AGC of Cahfornia, 242 NLRB 891 (1979).also urges that the Union be denied its request becauseits letter stated the information was required in order todetermine whether the "Huntington shop was an accre-tion" to the Long Island City shop. Even assuming, ar-guendo, that this would be a valid reason for refusing theinformation, it certainly would be cured by the next steptaken by the Union when it requested arbitration underthe contract. That request clearly referred to the possi-bility of subcontracting of unit work by the Respondentin violation of the collective-bargaining agreement.Respondent further offers as an affirmative defensethat this proceeding be deferred to arbitration as provid-ed in the contract, in view of the fact that an arbitrationhearing had already been scheduled at the time of thehearing herein. In this connection Respondent additional-ly objects on the ground that the Union had not filed aformal grievance, but rather requested arbitration whenthe information was not forthcoming. This issue comesclearly within the purview of United Technologies Corp.,274 NLRB 504, 505 (1985), in which the Board statedthat "we, however, conclude that the 8(a)(5) allegationsare not properly deferrable . . . concerning 8(a)(5) alle-gations involving an employer's refusal to furnish infor-mation requested by an exclusive collective-bargainingrepresentative." Further the Board held "an actual griev-ance need not be pending at the time the information re-quest, nor must the information clearly dispose of thegrievance." The Board also stated, "The standard for theUnion's entitlement to the information requested is a lib-eral, discovery-type test as to whether the informationbears upon the unia's determination to file a grievanceor is helpful in evagiaiing the merits of the grievance andthe propriety of pursuing the grievance to arbitration."In sum, I find that all items of information sought bythe Union are relevant to the possibilities of contract vio-lations by Respondent, and since it has admittedly failedto furnish the information requested, Respondent hasthereby violated Section 8(a)(1) and (5) of the Act. Seealso Clinchfield Coal Co., supra.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations ofRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.THE REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, I shall recommend that itbe ordered to cease and desist and to take certain affirm-ative action designed to effectuate the policies of theAct.I shall further recommend that Respondent be directedto turn over to the Union the information requested asset forth in its letter dated 4 November 1985. 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The unit described above constitutes a unit appro-priate for the purposes of collective-bargaining withinthe meaning of Section 9(b) of the Act.4.At all times material, the Union has been the exclu-sive bargaining representative of the employees in theaforesaid appropriate unit within the meaning of Section9(a) of the Act.5.By failing and refusing to turn over to the Unionthe information requested in the Union's letter of 4 No-vember 1985, Respondent has violated Section 8(a)(5)and (1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On these fmdings of fact and conclusions of law andon the entire record, issue the following recommended5ORDERThe Respondent, Stephen Oderwald, Inc., Long IslandCity, New York, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a)Refusing to bargain with Shopmen's Local No.455, International Association of Bridge, Structual andOrnamental Iron Workers, AFL-CIO as the exclusivebargaining representative of its employees, by failing tofurnish it with information it requested, which is relevantand necessary to the processing of grievances, includingcontract violations.(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Furnish, in timely fashion, to the Union the infor-mation set forth in the Union's request contained in letterdated 4 November 1985.(b)Post at its facility in Long Island City, Queens,New York, copies of the attached notice marked "Ap-5 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided m Sec 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.pendix."6 Copies of the notice, on forms provided by theRegional Director for Region 29, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.6 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain with Shopmen's LocalUnion No. 455, International Association of Bridge,Structural and Ornamental Iron Workers, AFL-CIO, asthe exclusive bargaining representative of the employeesin the bargaining unit, by failing to furnish it with infor-mation that it requests, which is relevent and necessaryfor the processing of grievances, including contract vio-lations.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed by Section 7 of the Act.WE WILL furnish, in timely fashion, to the Union theinformation requested by the Union in connection withits grievance and pending arbitration concerning workbeing done at a plant in Huntington Station, Long Island.STEPHEN ODERWALD, INC.